DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 12/29/20. This action is Non-Final. Claims 1-24 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al., U.S. Patent Application Publication No.: 2020/0042440 (Hereinafter “Hsiao”), and further in view of Duzly et al., U.S. Patent Application Publication No.: 2020/0034307 (Hereinafter “Duzly”).
	Regarding claim 1, Hsiao teaches, a memory controller for corrupted storage portion recovery in a memory device (Hsiao [0035]: The rewritable non-volatile memory module 220 is coupled to the storage controller 210 (the memory control circuit unit 213) and configured to store data written from the host system 10.), the memory controller comprising:
	storage including instructions: and processing circuitry that, when in operation, is configured by the instructions to (Hsiao [0008]: The storage controller includes: a connection interface circuit, a memory interface control circuit, a garbage collection management circuit unit and a processor.):
	detect a failure event during a garbage collection operation on a collection of storage portions in a memory array, members of the collection of storage portions being moved from a former physical location to a new physical location by the garbage collection operation (Hsiao [0066]: On this occasion, since the updated garbage collection information table is only stored in the buffer memory 216, if a sudden power-off event (also referred to as a sudden power failure event) is occurred to the storage device, the garbage collection information table and other data stored in the buffer memory 216 will be lost.  Accordingly, the garbage collection management circuit unit 215 may perform a recovery operation in response to the sudden power-off event in an attempt to restore the garbage collection information table existed before the sudden power-off event in the buffer memory 216.);
	Hsiao does not clearly teach, retrieve a reference to a former physical location of a possibly corrupt storage portion in the collection of storage portions in response to the failure event, the possibly corrupt storage portion having already been written to a new physical location; and rewrite the possibly corrupt storage portion at the new physical location using data from the former physical location. However, Duzly [0051] teaches, “A physical-to-logical mapping of the data in a memory portion may indicate if the data stored in the portion is too sparsely distributed to provide enough contiguous, unused storage for future write operations.  When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Hsiao et al. to the Duzly’s system by adding the feature of rewriting data. The references (Hsiao and Duzly) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. Ordinary skilled artisan would have been motivated to do so to provide Hsiao’s system with enhanced memory. (See Duzly [Abstract], [0005-0006], [0051], [0063-0064]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the memory controller of claim 1, wherein, to retrieve the reference to the former physical location of the possibly corrupt storage portion, the processing circuitry is configured by the instructions to:
identify a second storage portion based on a physical relationship between the new physical location for the possibly corrupt storage portion and new physical location of the second storage portion (Duzly [0063]: The logical-to-physical (L2P) table 144 may be updated after performance of a garbage collection operation.  For example, if a page of valid data identified by a first physical address and a first logical address is rewritten to a memory location identified by a second physical address, the storage controller 140 may update L2P table 144 to associate the first logical address with the second physical address.); and 
read the former physical location of the possibly corrupt storage portion from the new physical location of the second storage portion (Duzly [0005]: In some embodiments, the storage controller is further configured to obtain the physical-to-logical mapping of the portion of the non-volatile memory die and to parse the physical-to-logical mapping for errors.  For example, the storage controller may be configured to receive the physical-to-logical mapping from the non-volatile memory die, read the physical-to-logical mapping and check it for any corrupt information.  The storage controller may be further configured to determine an invalid logical address in the physical-to-logical mapping, retrieve error correction information corresponding to the invalid logical address and generate a valid value of the determined invalid logical address, using the error correction information.).  
Regarding claim 3, the memory controller of claim 2, wherein the processing circuitry is configured by the instructions to:
identify the second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion during an original write of the possibly corrupt storage portion for the garbage collection operation; and write the former physical location of the possibly corrupt storage portion in the new physical location of the second storage portion (Duzly [0063]: In some embodiments, map maintenance circuitry 204 is configured to update logical-to-physical table 144 in response to receiving particular host commands (e.g., write commands or erase commands).  In some embodiments, the functions of map maintenance circuitry 204 and control mapping circuitry 141 are performed in a single set of circuitry (e.g., only map maintenance circuitry 204 or control mapping circuitry 141).  The logical-to-physical (L2P) table 144 may be updated after performance of a garbage collection operation.  For example, if a page of valid data identified by a first physical address and a first logical address is rewritten to a memory location identified by a second physical address, the storage controller 140 may update L2P table 144 to associate the first logical address with the second physical address.).
Regarding claim 4, the memory controller of claim 2, wherein the storage portion is a page, and wherein the collection of storage portions is a block in a NAND device (Duzly [0039]: NAND memory).
Regarding claim 5, the memory controller of claim 4, wherein, to identify the second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion, the processing circuitry is configured by the instructions to add an offset to a page line of the new physical address of the possibly corrupt storage portion (Duzly [0043]: For example, process circuitry 145 may receive a host command to perform one or more addressing operations on storage media of storage device 120, from host system 110, through host interface 130.  In this example, process circuitry 145 may be configured to determine that the addressing host command should be forwarded to another circuit, such as control mapping circuitry 141.  In some embodiments, process circuitry 145 may receive and analyze a received host command and generate instructions for one or more circuits, components or modules of storage controller 140 in response to the analysis of the host command.  For example, process circuitry 145 may receive an addressing host command, analyze the host command and generate an instruction for control mapping circuitry 141 to provide a physical-to-logical table for a particular block of memory within storage device 120.  This received physical-to-logical table may be used by the storage controller 140 for garbage collection operations.).
Regarding claim 6, the memory controller of claim 4, wherein, to identify the second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion (Duzly [0051]: “When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”), 
the processing circuitry is configured by the instructions to add an offset to a NAND die of the new physical address of the possibly corrupt storage portion (Duzly [0108]: At block 804, process 800 includes generating a physical-to-logical mapping for the identified memory portion of the non-volatile memory die, found in the control command.  At block 806, process 800 may include, in some implementations, reading the header of each sub-portion of the identified memory portion, as a part of generating the physical-to-logical mapping.  Reading the header of each sub-portion may further include decoding addressing information, for instance using a decoder.  In some implementations, as represented by block 808, generating the physical-to-logical mapping includes determining if the contents of a header of a sub-portion include errors or corrupted data.).
Regarding claim 7, the memory controller of claim 6, wherein, to identify a second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion (Duzly [0051]: “When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”), 
the processing circuitry is configured by the instructions to use a same plane in the offset NAND die (Duzly [0039]: The non-volatile solid-state memory arrays or storage devices may be physically divided into planes, blocks, pages, and sectors, as is known in the art.  Other forms of storage (e.g., battery backed-up volatile DRAM or SRAM devices, magnetic disk drives, etc.) may additionally or alternatively be used.).
Regarding claim 8, the memory controller of claim 4, wherein, to read the former physical location of the possibly corrupt storage portion from the new physical location of the second storage portion (Duzly [0051]: “When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”), 
the processing circuitry is configured by the instructions to read a spare area of a NAND page that is the new physical location of the second storage portion (Duzly [0059]: Storage characterization circuitry 216 may be configured to determine and maintain characteristics of non-volatile memory of the entire storage device 120.  For example, storage characterization circuitry 216 may keep track of the health parameters of respective memory die among the storage media 160.  Such health parameters may include information about unresolvable errors in particular blocks of memory, how frequently data has been written to or read from particular blocks of memory and how efficiently data has been written to a particular block.  In some embodiments, storage characterization circuitry 216 may rely on some of the same information, operations, data, modules or programs used by garbage collection circuitry 214.  Garbage collection circuitry 214 may provide a means for performing garbage collection operations on a portion of a non-volatile memory die (e.g., by using validity map of valid logical addresses corresponding to physical addresses of the portion).).
Regarding claim 9, Hsiao teaches, a method for corrupted storage portion recovery in a memory device (Hsiao [0035]: The rewritable non-volatile memory module 220 is coupled to the storage controller 210 (the memory control circuit unit 213) and configured to store data written from the host system 10.), the method comprising:
detecting a failure event during a garbage collection operation on a collection of storage portions in a memory array, members of the collection of storage portions being moved from a former physical location to a new physical location by the garbage collection operation (Hsiao [0066]: On this occasion, since the updated garbage collection information table is only stored in the buffer memory 216, if a sudden power-off event (also referred to as a sudden power failure event) is occurred to the storage device, the garbage collection information table and other data stored in the buffer memory 216 will be lost.  Accordingly, the garbage collection management circuit unit 215 may perform a recovery operation in response to the sudden power-off event in an attempt to restore the garbage collection information table existed before the sudden power-off event in the buffer memory 216.):
	Hsiao does not clearly teach, retrieving a reference to a former physical location of a possibly corrupt storage portion in the collection of storage portions in response to the failure event, the possibly corrupt storage portion having already been written to a new physical location; and rewriting the possibly corrupt storage portion at the new physical location using data from the former physical location. However, Duzly [0051] teaches, “A physical-to-logical mapping of the data in a memory portion may indicate if the data stored in the portion is too sparsely distributed to provide enough contiguous, unused storage for future write operations.  When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Hsiao et al. to the Duzly’s system by adding the feature of rewriting data. The references (Hsiao and Duzly) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. Ordinary skilled artisan would have been motivated to do so to provide Hsiao’s system with enhanced memory. (See Duzly [Abstract], [0005-0006], [0051], [0063-0064]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 10, the method of claim 9, wherein retrieving the reference to the former physical location of the possibly corrupt storage portion includes:
identifying a second storage portion based on a physical relationship between the new physical location for the possibly corrupt storage portion and a new physical location of the second storage portion (Duzly [0063]: The logical-to-physical (L2P) table 144 may be updated after performance of a garbage collection operation.  For example, if a page of valid data identified by a first physical address and a first logical address is rewritten to a memory location identified by a second physical address, the storage controller 140 may update L2P table 144 to associate the first logical address with the second physical address.); and
reading the former physical location of the possibly corrupt storage portion from the new physical location of the second storage portion (Duzly [0005]: In some embodiments, the storage controller is further configured to obtain the physical-to-logical mapping of the portion of the non-volatile memory die and to parse the physical-to-logical mapping for errors.  For example, the storage controller may be configured to receive the physical-to-logical mapping from the non-volatile memory die, read the physical-to-logical mapping and check it for any corrupt information.  The storage controller may be further configured to determine an invalid logical address in the physical-to-logical mapping, retrieve error correction information corresponding to the invalid logical address and generate a valid value of the determined invalid logical address, using the error correction information.).
Regarding claim 11, the method of claim 10, comprising:
identifying the second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion during an original write of the possibly corrupt storage portion for the garbage collection operation; and writing the former physical location of the possibly corrupt storage portion in the new physical location of the second storage portion (Duzly [0063]: In some embodiments, map maintenance circuitry 204 is configured to update logical-to-physical table 144 in response to receiving particular host commands (e.g., write commands or erase commands).  In some embodiments, the functions of map maintenance circuitry 204 and control mapping circuitry 141 are performed in a single set of circuitry (e.g., only map maintenance circuitry 204 or control mapping circuitry 141).  The logical-to-physical (L2P) table 144 may be updated after performance of a garbage collection operation.  For example, if a page of valid data identified by a first physical address and a first logical address is rewritten to a memory location identified by a second physical address, the storage controller 140 may update L2P table 144 to associate the first logical address with the second physical address.).
Regarding claim 12, the method of claim 10, wherein the storage portion is a page, and wherein the collection of storage portions is a block in a NAND device (Duzly [0039]: NAND memory).
Regarding claim 13, the method of claim 12, wherein identifying the second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion includes adding an offset to a page line of the new physical address of the possibly corrupt storage portion (Duzly [0043]: For example, process circuitry 145 may receive a host command to perform one or more addressing operations on storage media of storage device 120, from host system 110, through host interface 130.  In this example, process circuitry 145 may be configured to determine that the addressing host command should be forwarded to another circuit, such as control mapping circuitry 141.  In some embodiments, process circuitry 145 may receive and analyze a received host command and generate instructions for one or more circuits, components or modules of storage controller 140 in response to the analysis of the host command.  For example, process circuitry 145 may receive an addressing host command, analyze the host command and generate an instruction for control mapping circuitry 141 to provide a physical-to-logical table for a particular block of memory within storage device 120.  This received physical-to-logical table may be used by the storage controller 140 for garbage collection operations.).
Regarding claim 14, the method of claim 12, wherein identifying the second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion (Duzly [0051]: “When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”)
includes adding an offset to a NAND die of the new physical address of the possibly corrupt storage portion (Duzly [0108]: At block 804, process 800 includes generating a physical-to-logical mapping for the identified memory portion of the non-volatile memory die, found in the control command.  At block 806, process 800 may include, in some implementations, reading the header of each sub-portion of the identified memory portion, as a part of generating the physical-to-logical mapping.  Reading the header of each sub-portion may further include decoding addressing information, for instance using a decoder.  In some implementations, as represented by block 808, generating the physical-to-logical mapping includes determining if the contents of a header of a sub-portion include errors or corrupted data.).
Regarding claim 15, the method of claim 14, wherein identifying a second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion (Duzly [0051]: “When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”) includes using a same plane in the offset NAND die (Duzly [0039]: The non-volatile solid-state memory arrays or storage devices may be physically divided into planes, blocks, pages, and sectors, as is known in the art.  Other forms of storage (e.g., battery backed-up volatile DRAM or SRAM devices, magnetic disk drives, etc.) may additionally or alternatively be used.).
Regarding claim 16, the method of claim 12, wherein reading the former physical location of the possibly corrupt storage portion from the new physical location of the second storage portion (Duzly [0051]: “When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”) 
includes reading a spare area of a NAND page that is the new physical location of the second storage portion (Duzly [0059]: Storage characterization circuitry 216 may be configured to determine and maintain characteristics of non-volatile memory of the entire storage device 120.  For example, storage characterization circuitry 216 may keep track of the health parameters of respective memory die among the storage media 160.  Such health parameters may include information about unresolvable errors in particular blocks of memory, how frequently data has been written to or read from particular blocks of memory and how efficiently data has been written to a particular block.  In some embodiments, storage characterization circuitry 216 may rely on some of the same information, operations, data, modules or programs used by garbage collection circuitry 214.  Garbage collection circuitry 214 may provide a means for performing garbage collection operations on a portion of a non-volatile memory die (e.g., by using validity map of valid logical addresses corresponding to physical addresses of the portion).).
Regarding claim 17, Hsiao teaches, a machine-readable medium including instructions for corrupted storage portion recovery in a memory device, the instructions, when executed by processing circuitry (Hsiao [0008]: The storage controller includes: a connection interface circuit, a memory interface control circuit, a garbage collection management circuit unit and a processor.), cause the processing circuitry to perform operations comprising:
detecting a failure event during a garbage collection operation on a collection of storage portions in a memory array, members of the collection of storage portions being moved from a former physical location to a new physical location by the garbage collection operation (Hsiao [0066]: On this occasion, since the updated garbage collection information table is only stored in the buffer memory 216, if a sudden power-off event (also referred to as a sudden power failure event) is occurred to the storage device, the garbage collection information table and other data stored in the buffer memory 216 will be lost.  Accordingly, the garbage collection management circuit unit 215 may perform a recovery operation in response to the sudden power-off event in an attempt to restore the garbage collection information table existed before the sudden power-off event in the buffer memory 216.);
Hsiao does not clearly teach, retrieving a reference to a former physical location of a possibly corrupt storage portion in the collection of storage portions in response to the failure event, the possibly corrupt storage portion having already been written to a new physical location; and rewriting the possibly corrupt storage portion at the new physical location using data from the former physical location. However, Duzly [0051] teaches, “A physical-to-logical mapping of the data in a memory portion may indicate if the data stored in the portion is too sparsely distributed to provide enough contiguous, unused storage for future write operations.  When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Hsiao et al. to the Duzly’s system by adding the feature of rewriting data. The references (Hsiao and Duzly) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. Ordinary skilled artisan would have been motivated to do so to provide Hsiao’s system with enhanced memory. (See Duzly [Abstract], [0005-0006], [0051], [0063-0064]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 18, the machine-readable medium of claim 17, wherein retrieving the reference to the former physical location of the possibly corrupt storage portion includes:
identifying a second storage portion based on a physical relationship between the new physical location for the possibly corrupt storage portion and a new physical location of the second storage portion (Duzly [0063]: The logical-to-physical (L2P) table 144 may be updated after performance of a garbage collection operation.  For example, if a page of valid data identified by a first physical address and a first logical address is rewritten to a memory location identified by a second physical address, the storage controller 140 may update L2P table 144 to associate the first logical address with the second physical address.); and
reading the former physical location of the possibly corrupt storage portion from the new physical location of the second storage portion (Duzly [0005]: In some embodiments, the storage controller is further configured to obtain the physical-to-logical mapping of the portion of the non-volatile memory die and to parse the physical-to-logical mapping for errors.  For example, the storage controller may be configured to receive the physical-to-logical mapping from the non-volatile memory die, read the physical-to-logical mapping and check it for any corrupt information.  The storage controller may be further configured to determine an invalid logical address in the physical-to-logical mapping, retrieve error correction information corresponding to the invalid logical address and generate a valid value of the determined invalid logical address, using the error correction information.).
Regarding claim 19, the machine-readable medium of claim 18, wherein the operations comprise:
identifying the second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion during an original write of the possibly corrupt storage portion for the garbage collection operation; and writing the former physical location of the possibly corrupt storage portion in the new physical location of the second storage portion (Duzly [0063]: In some embodiments, map maintenance circuitry 204 is configured to update logical-to-physical table 144 in response to receiving particular host commands (e.g., write commands or erase commands).  In some embodiments, the functions of map maintenance circuitry 204 and control mapping circuitry 141 are performed in a single set of circuitry (e.g., only map maintenance circuitry 204 or control mapping circuitry 141).  The logical-to-physical (L2P) table 144 may be updated after performance of a garbage collection operation.  For example, if a page of valid data identified by a first physical address and a first logical address is rewritten to a memory location identified by a second physical address, the storage controller 140 may update L2P table 144 to associate the first logical address with the second physical address.).
Regarding claim 20, the machine-readable medium of claim 18, wherein the storage portion is a page, and wherein the collection of storage portions is a block is a NAND device (Duzly [0039]: NAND memory).
Regarding claim 21, the machine-readable medium of claim 20, wherein identifying the second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion includes adding an offset to a page line of the new physical address of the possibly corrupt storage portion (Duzly [0043]: For example, process circuitry 145 may receive a host command to perform one or more addressing operations on storage media of storage device 120, from host system 110, through host interface 130.  In this example, process circuitry 145 may be configured to determine that the addressing host command should be forwarded to another circuit, such as control mapping circuitry 141.  In some embodiments, process circuitry 145 may receive and analyze a received host command and generate instructions for one or more circuits, components or modules of storage controller 140 in response to the analysis of the host command.  For example, process circuitry 145 may receive an addressing host command, analyze the host command and generate an instruction for control mapping circuitry 141 to provide a physical-to-logical table for a particular block of memory within storage device 120.  This received physical-to-logical table may be used by the storage controller 140 for garbage collection operations.).
Regarding claim 22, the machine-readable medium of claim 20, wherein identifying the second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion (Duzly [0051]: “When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”), 
includes adding an offset to a NAND die of the new physical address of the possibly corrupt storage portion (Duzly [0108]: At block 804, process 800 includes generating a physical-to-logical mapping for the identified memory portion of the non-volatile memory die, found in the control command.  At block 806, process 800 may include, in some implementations, reading the header of each sub-portion of the identified memory portion, as a part of generating the physical-to-logical mapping.  Reading the header of each sub-portion may further include decoding addressing information, for instance using a decoder.  In some implementations, as represented by block 808, generating the physical-to-logical mapping includes determining if the contents of a header of a sub-portion include errors or corrupted data.).
Regarding claim 23, the machine-readable medium of claim 22, wherein identifying a second storage portion based on the physical relationship between the new physical location for the possibly corrupt storage portion and the new physical location of the second storage portion (Duzly [0051]: “When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”) includes using a same plane in the offset NAND die (Duzly [0039]: The non-volatile solid-state memory arrays or storage devices may be physically divided into planes, blocks, pages, and sectors, as is known in the art.  Other forms of storage (e.g., battery backed-up volatile DRAM or SRAM devices, magnetic disk drives, etc.) may additionally or alternatively be used.).
Regarding claim 24, the machine-readable medium of claim 20, wherein reading the former physical location of the possibly corrupt storage portion from the new physical location of the second storage portion (Duzly [0051]: “When performing garbage collection, a portion or sub-portion of valid data residing at a first physical address must be identified, reproduced in entirety in another physical location of memory identified by a second physical address, permitting the memory identified by the first physical address to be erased.  Upon rewriting of the data to memory identified by the second physical address and erasure of the memory identified by the first physical address, a logical-to-physical table (e.g., L2P table 144) of all data in storage device 120 must be updated.”) includes reading a spare area of a NAND page that is the new physical location of the second storage portion (Duzly [0059]: Storage characterization circuitry 216 may be configured to determine and maintain characteristics of non-volatile memory of the entire storage device 120.  For example, storage characterization circuitry 216 may keep track of the health parameters of respective memory die among the storage media 160.  Such health parameters may include information about unresolvable errors in particular blocks of memory, how frequently data has been written to or read from particular blocks of memory and how efficiently data has been written to a particular block.  In some embodiments, storage characterization circuitry 216 may rely on some of the same information, operations, data, modules or programs used by garbage collection circuitry 214.  Garbage collection circuitry 214 may provide a means for performing garbage collection operations on a portion of a non-volatile memory die (e.g., by using validity map of valid logical addresses corresponding to physical addresses of the portion).).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ellis, US 2017/0047124, Low read data storage management
Koltsidas, US 2019/0361772, Metadata hardening and parity accumulation for log-structured arrays
Paleologu, US 2013/0067179, Nonvolatile media dirty region tracking
Gao, US 2019/0042407, Resiliency Groups
Wu, US 2017/0123946, Data Recovery in memory devices
Nale, US 2014/0040550, Memory Channel that supports near memory and far memory access
Piccirillo, US 2012/0159289, Data Signatures to determine successful completion of memory backup
Brueggen, US 2004/0225943, Systems and Methods for providing error correction code testing functionality
Lercari, US 11,175,984, Erasure coding techniques for flash memory

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154